Citation Nr: 1621948	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-42 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for residuals of prostate cancer, status post-seed implantation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran filed a timely Notice of Disagreement (NOD) in August 2009 and a Statement of the Case (SOC) was issued in July 2010.  The Veteran filed a timely VA Form 9 in September 2010.  The RO issued a Supplemental SOC in November 2012.  

This matter was previously before the Board in May 2015, at which time it was remanded for further development of the record.  A supplemental SOC was issued in September 2015.  


FINDING OF FACT

The probative evidence of record shows that the Veteran's residuals of prostate cancer have resulted in urinary frequency of voiding interval ranging between less than one hour and three hours and awakening to void five or more times per night, without the use of an appliance or absorbent materials.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 percent for residuals of prostate cancer, status post-seed implantation, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA's duty to notify was satisfied by a letter dated in December 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As stated in the Introduction, the claim was remanded in May 2015.  The AOJ substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ attempted to obtain any additional private medical evidence, obtained additional VA medical treatment records, and provided a VA examination concerning the Veteran's claim of entitlement to an increased initial rating for prostate cancer residuals.  Additional VA treatment records were obtained and associated with the file and a VA examination was provided in July 2015.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examination, and the statements from the Veteran.   

Further, as noted above, the Veteran has been medically evaluated in conjunction with his claim in July 2008 and July 2015.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the relevant inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As is discussed below, the medical opinions are considered adequate for adjudication purposes as they were based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Initial Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks entitlement to an initial rating higher than 40 percent for his residuals of prostate cancer, status post-seed implantation.  This disability has been rated under Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The Veteran asserts that his residuals of prostate cancer are more severe than what is represented by a 40 percent rating.

The note following this diagnostic code indicates that, following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  

If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.  As indicated below, renal dysfunction has not been shown at any time pertinent to the current claim for increase.  Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Here, the Veteran's predominant area of dysfunction is urinary frequency.  

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 20 percent rating if absorbent materials are required which must be changed less than 2 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  A 60 percent rating is warranted when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.

Urinary frequency is rated as follows: daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent evaluation; daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent evaluation; and daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent evaluation.  Id.  

Obstructed voiding has a maximum rating of 30 percent, based on urinary retention requiring intermittent or continuous catheterization.  Thus, while the Veteran has complained of symptoms related to obstructed voiding, he has denied catheterization, and obstructed voiding has not been the predominant disability.  As such, a rating based on obstructed voiding would not result in a higher rating.  

Factual Background

The Veteran was provided a VA examination for his prostate cancer residuals in July 2008.  At that time, the Veteran reported that his prostate condition had existed for ten years.  He reported that he was treated for malignancy in 1998; his treatment included a seed implant.  The last treatment had been in 1998 and he described residuals including frequent urination and erectile dysfunction.  The Veteran's malignancy had been in full remission for 10 years.  The Veteran reported urinating six times per day at intervals of half an hour to two hours.  During the night, he reported urinating four times at intervals of two hours.  He reported that he had problems starting urination and that the urine flow is weak, hesitant, and with decreased force.  The Veteran denied urinary incontinence.  He stated that he was impotent, which had begun eight years previously.  He reported that he had sexual dysfunction, which was treated by oral medication.  The Veteran had not undergone any other treatment for impotence.  He stated that the treatment had helped his sexual functioning.  There was no metastasis from his prostate cancer.  The physical genital examination revealed normal findings; no genital fistula was noted on examination.  The examiner provided a diagnosis of status post-prostate cancer with subjective factors of frequent urination and erectile dysfunction.  The objective factors were described as elevated serum creatinine and implant of seed.  The examiner noted that the elevated creatinine was related to the prostate cancer and should be followed up.  The examiner stated that the effect of the condition on the Veteran's daily activity was normal.   

In September 2008 the Veteran complained of urinary leakage and frequency to his primary care attending clinician.  He was prescribed a new medication to control the symptoms.

In his August 2009 NOD, the Veteran reported that the residual effects of his prostate cancer could not be evaluated from a doctor; he also reported that his condition had "deteriorated substantially" since the examination.  The Veteran reported that he was often "close to dehydration" because he regulates his water intake so as to reduce the number of times he has to void.  The Veteran also stated that at night, he has to use the restroom six to seven times per night.  He stated that he would stop drinking water several hours before bed, and that would cause dehydration.  He also reported that he was always tired and sleepy because of the sleep interruption.  The Veteran also stated that there had been a number of occasions where he could not get to the restroom and he partially wet his pants.  He also indicated that he sometimes wet his pants at night when he has to void before he can reach the restroom.  The Veteran reported that he had been prescribed medication for his condition, but that the side effects of the medication cause dry mouth; he stated that this exacerbated his condition because he would drink more water and that caused greater voiding frequency.  The Veteran stated that the condition impacted his ability to take trips, because it was difficult to find restrooms.  He also reported an impact on his ability to exercise because when he exercised, he would drink more water, which further increased his voiding frequency.   

In his September 2010 VA Form 9, the Veteran reported that his need to void had increased on a consistent basis; he reported that he had to void five to six times when drinking water normally.  The Veteran stated that after voiding, the urge to void often remained.  The Veteran contended that the evaluation assigned did not address the collateral issues that the Veteran experienced.  He reported mental and physical stress as well as loss of opportunity to fraternize for fear of being embarrassed.  He also reported that he was unable to pursue romantic endeavors for fear of being embarrassed.  He reiterated his sleep difficulties due to nighttime voiding.  The Veteran expressed disagreement with the requirement that he should wear diapers or similar materials to contend with the problem before being properly compensated.  

VA treatment records show that the Veteran has consistently complained of voiding frequency.  He reported in August 2012 that he had to void several times during the night since his prostate cancer surgery.

Another VA examination was provided in July 2015.  The examiner conducted an in-person examination and did not review a paper claims file, but he did review military service records, military personnel records, VA treatment records, and private treatment records.  The examiner noted the diagnosis of prostate cancer and the Veteran's history related to that condition.  During the examination, the Veteran reported that he had increased severity in his urinary frequency in the preceding three or four years.  He reported irritative voiding symptoms, which included urinating six or seven times during the day and five and six episodes of nocturia on a daily basis.  He stated that his voiding pattern was dependent upon his activity level and amount of fluid intake.  He reported a constant urge to void and occasionally wetting himself when he held his urine for long periods of time.  He denied urinary incontinence while asleep, but he stated that the frequent awakening to void interfered with his ability to sleep.  He denied leakage of urine or the use of absorbent pads.  He did not require self-catheterization.  He reported weak stream.  He denied urinary tract infection or gross hematuria; however, he reported that blood was found in his urine in April 2015.  The Veteran continued to report erectile dysfunction.  

The examiner found that the Veteran's residuals of prostate cancer resulted in voiding dysfunction; the voiding dysfunction did not cause urine leakage or the use of an appliance.  He indicated that the Veteran's voiding frequency occurred between two and three hours and that his nighttime awakening to void occurred five or more times per night.  The examiner also noted that the Veteran's voiding dysfunction cased signs or symptoms of obstructed voiding, including markedly weak stream and markedly decreased force of stream.  There were no other obstructive symptoms.  There were no other residual conditions or complications related to his prostate cancer or treatment for prostate cancer; there was no renal dysfunction.  The examiner noted that there were pertinent physical findings, complications, conditions, signs or symptoms in the May 2015 diagnostic testing.  The impression included small focus of soft tissue along the posterior bladder wall, which was contiguous with the prostate and may be secondary to BPH.  The local tumor extension could not be excluded given the Veteran's history of prostate cancer.  There was no urolithiasis; there was a tiny, simple renal cyst and multiple, simple hepatic cysts.  There was also colonic diverticulosis.  It was also noted that the Veteran's PSA levels had remained within normal limits for a period greater than eight years.  The examiner found that the Veteran's disability did not impact his ability to work.  

When asked to discuss the functional impacts of the disability, the examiner noted that the Veteran's prostate cancer residuals impaired his ability to exercise or enjoy activities due to his frequent need to use the restroom.  He reiterated the Veteran's voiding dysfunction symptoms and noted that the Veteran's diagnosis was unchanged.  He found that the Veteran's residuals did not limit his ability to perform sedentary or physical tasks, but he may require frequent bathroom breaks to allow for urination.  

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board concludes that, for the entire period, the Veteran's residuals of prostate cancer is properly rated at 40 percent disabling and does not warrant a higher evaluation.  Throughout the appeal period, the Veteran's prostate cancer has not been active, with the active treatment for the disability ceasing more than six months prior to service connection.  Therefore, it is proper that the disability has always been rated on the basis of residual dysfunction.

The Veteran has reported urinary frequency that results in voiding intervals ranging from less than an hour and three hours and nighttime voiding that causes awakening five or more times per night.  These symptoms show that the Veteran's residuals of prostate cancer are properly rated as 40 percent disabling, and he is in receipt of the highest rating available based on urinary frequency.  The Board also recognizes that the Veteran has stated that his condition has caused him to wet his pants on occasion.  However, the Veteran has repeatedly stated that he did not use absorbent pads, and neither the medical evidence nor the Veteran's lay statements indicate that the Veteran uses an appliance.  Further, despite his contention that he should not be forced to wear absorbent materials, such as diapers, to be awarded the next-higher rating, the Veteran has not contended that leakage occurs as frequently as would be required for a 60 percent rating based on continual urine leakage.  Under that rating, continual urine leakage would require either the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115a.  Therefore, the Board denies a schedular rating in excess of 40 percent.  At no time did the disability more nearly approximate the next higher rating, and thus staged ratings are also not warranted.  Finally, as discussed above, the Veteran does not have another pre-dominant disability, such as renal dysfunction, that would allow for consideration of higher ratings based on other symptoms.

The Board notes that the disability also involves erectile dysfunction; the Veteran has been compensated for this additional disability throughout the appellate period (that is, the effective date of service connection) by the providing of SMC under 38 C.F.R. § 3.350(a).

The Board has also considered whether the Veteran's prostate cancer residuals present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The schedular evaluation for the Veteran's residuals of prostate cancer is not inadequate.  The Veteran complains of frequent urination, nocturia, erectile dysfunction, urinary incontinence, weakened stream, lethargy, and sleepiness.  These are symptoms contemplated in the rating schedule.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or exceptional from those contemplated by the schedular criteria.  To this end, the Board notes that the Veteran has contended that his nocturia causes him to be sleepy and tired during the day because of his interrupted sleep; however, the Board notes that the rating criteria specifically contemplate the presence of nighttime voiding symptoms and the resulting effects of those symptoms.  The available schedular evaluations reasonably describe the service-connected residuals of prostate cancer; thus, the schedular evaluations are adequate to rate the Veteran's residuals of prostate cancer. The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, the evidence does not show, and the Veteran does not contend, that his prostate cancer residuals render him unable to secure and maintain substantially gainful employment.  The Board recognizes that the examiners identified limitations caused by his prostate cancer residuals insofar as he would require additional bathroom breaks; however, the Veteran has never contended and the evidence does not show that this has precluded him from securing and following a substantially gainful occupation.  Therefore, entitlement to TDIU is not raised by the Veteran or the record in connection with the issue before the Board and, as such, need not be further addressed.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial rating in excess of 40 percent for residuals of prostate cancer is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


